NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



GEORGE MILES, JR.,                       )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D16-4094
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 17, 2018.

Appeal from the Circuit Court for Polk
County; Jalal Harb, Judge.

Andrea M. Norgard of Norgard,
Norgard & Chastang, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford
Taylor, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, CRENSHAW, and ATKINSON, JJ., Concur.